Exhibit 10.1

Picture 3 [aprn20180630ex10151f2c1001.jpg]




May 10, 2018

 

Tim Bensley

4 Sound View Terrace

Greenwich, CT 06830

 

Dear Tim,

 

Congratulations! We are delighted to offer you the opportunity to share in our
mission of making incredible home cooking accessible to everyone. We are
confident that your skills and experience will be an asset to our company, and
are excited for you to become a part of our team. 

 

This letter confirms our previous conversations regarding the employment
opportunity available to you with Blue Apron, LLC (the “Company”), an affiliate
of Blue Apron Holdings, Inc. (“Blue Apron” and, collectively with its
affiliates, including the Company, the “Company Group”), and sets forth the
terms and conditions of that employment.

 

The Company hereby offers you full-time employment as Chief Financial Officer of
Blue Apron beginning on or about May 21, 2018 with an annual base salary of
$400,000.00 at the Company's offices located in New York, New York (Flatiron).
Your position is classified as exempt from the state and federal wage and hour
laws, so you will not receive any overtime pay.

 

Equity

 

If you decide to join the Company, it will be recommended to Blue Apron’s Board
of Directors that Blue Apron grant you an equity award having a target value of
$750,000 (the “New Hire Grant”). Your New Hire Grant will vest over four years
in accordance with the vesting schedule applicable to such equity award. This
New Hire Grant will be subject to the terms and conditions of Blue Apron’s
equity incentive plan, equity compensation program and the award agreement
applicable to the New Hire Grant, including vesting requirements. In addition,
in connection with the Company’s annual employee review process, you will also
be eligible to receive an annually recurring equity award having a target value
equal to the target value of your New Hire Grant (the “Annual Grant”), subject
to the approval of Blue Apron’s Board of Directors at such time. In order to be
eligible for the next Annual Grant, you must commence employment with the
Company prior to November 1. Your Annual Grant will vest over four years in
accordance with the vesting schedule applicable to such equity award, and shall
be subject to the terms and conditions of Blue Apron’s equity incentive plan,
equity compensation program and the award agreement applicable to the Annual
Grant, including vesting requirements.

 

In addition, if you decide to join the Company, it will also be recommended to
Blue Apron’s Board of Directors that Blue Apron grant you a one-time,
performance-based option (the “Performance Option”) to purchase up to the number
of shares of Blue Apron’s Class A Common Stock (the “Common Stock”) equal to the
number of equity securities to be awarded pursuant to your New Hire Grant, at a
price per share equal to the fair market value per share of Common Stock on the
date of grant, which is anticipated to be the closing price of the Common Stock
on the New York Stock Exchange on the date of grant (or, if the date of grant is
not a trading day, the closing price on the immediately preceding trading day).
Vesting of your Performance Option is subject to Blue Apron achieving certain
stated performance goals during the measurement period and the vesting schedule
applicable to such option, as described to you by the Company. This Performance
Option will be subject to the terms and conditions of Blue Apron’s equity
incentive plan, equity compensation program and the award agreement applicable
to the Performance Option, including vesting requirements.

 

Bonus

 

You will be eligible to receive a discretionary bonus on an annual basis with a
target of 75% of your annual base salary, subject to both your and the Company’s
performance. Your bonus payment will be prorated based on your start date with
the Company if you started after the 1st of the year of the current measurement
period (January 1 through December 31 of such year). Your payment amount will be
based on your performance against the goals you outline and align on with your
manager and based on overall Company performance. You must be employed by the
Company on the date bonus payments are made to receive such bonus award.

 





--------------------------------------------------------------------------------

 



Executive Severance Benefits Plan

 

If you decide to join the Company, it will also be recommended to Blue Apron’s
Board of Directors that you be designated as a “Covered Employee” under Blue
Apron’s Executive Severance Benefits Plan and thus be eligible to receive the
associated benefits thereunder.

 

Terms and Conditions

 

During the period of your employment, you shall (a) devote your entire working
time for or at the direction of the Company Group, (b) use your best efforts to
complete all assignments, and (c) adhere to the Company Group’s procedures and
policies in place from time-to-time. During your employment with the Company,
you may not engage in any other paid activities without the prior written
consent of an authorized officer of the Company or Blue Apron or any other
unpaid activities that inhibit or prohibit the performance of your duties to the
Company or inhibit or conflict in any way with the business of the Company
Group. 

 

During your employment with the Company you will be entitled to participate in
all of our then-current customary employee benefit plans and programs, subject
to eligibility requirements, enrollment criteria, and the other terms and
conditions of such plans and programs, when the Company establishes such plans.
The Company reserves the right to change or rescind its benefit plans and
programs and alter employee contribution levels in its discretion.

 

By executing this letter below, you agree that during the course of your
employment and thereafter that you shall not use or disclose, in whole or in
part, any of the Company Group’s, or any of its users’, vendors’, or
affiliates’, trade secrets, confidential and proprietary information, customer
lists and information, to any person, firm, corporation, or other entity for any
reason or purpose whatsoever other than in the course of your employment with
the Company or with the prior written permission of the Chief Executive Officer
or General Counsel of Blue Apron. You also will be required to execute an
employee non-disclosure and invention assignment agreement (the “Covenants
Agreement”), the terms of which are in addition to the terms of this offer
letter. 

 

This offer of employment with the Company is contingent upon our satisfactory
completion of reference checks, drug testing and proof of your authorization to
work in the United States. If, based upon a unique circumstance, you commence
work before the Company has completed its inquiry, you will be deemed a
conditional employee. Although we hope that your employment with us is mutually
satisfactory, employment at the Company is “at will.” This means that, just as
you may resign from the Company at any time for any reason or no reason, the
Company has the right to terminate this employment relationship at any time with
or without cause or notice. Neither this letter nor any other communication,
either written or oral, should be construed as a contract of employment, unless
it is signed by both you and the Chief Executive Officer of Blue Apron, and such
agreement is expressly acknowledged as an employment contract. 

 

I hope that you elect to accept this offer of employment. Kindly sign your name
at the end of this letter to signify your understanding and acceptance of these
terms and that no one at the Company has made any other representation to you.
The Company welcomes you as an employee and looks forward to a successful
relationship in which you will find your work both challenging and rewarding.
This offer must be accepted on or before May 11, 2018 and will be deemed to have
been withdrawn if your executed acceptance of this offer, together with the
signed Covenants Agreement, is not received by the undersigned on or before the
above referenced date.

 

Sincerely,

 

/s/ Brad Dickerson

_______________________

Brad Dickerson, CEO

 

 

 

Agreed and accepted as of the

date set forth below:

 

/s/ Tim Bensley

_______________________

Tim Bensley

 

Date: May 10, 2018

 

--------------------------------------------------------------------------------